
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5


Resolutions Amending
the Motorola, Inc. Share Option Plan of 1991
and
the Motorola, Inc. Share Option Plan of 1982

RESOLVED, that, effective August 15, 1996, Section 7 of the Motorola, Inc. Share
Option Plan of 1991 and Section 8 of the Motorola, Inc. Share Option Plan of
1982 are each amended to read as follows:

"Except as set forth in the last sentence of this section, an option shall not
be transferable by an optionee otherwise than by operation of a death
beneficiary designation made by the optionee in accordance with rules
established by the Committee, by will or by the applicable laws of descent and
distribution, and during the lifetime of any optionee, an option shall be
exercisable only by the optionee or by the optionee's guardian or legal
representative if the optionee is legally incompetent.

Notwithstanding the foregoing, except to the extent that it would cause the Plan
to fail to meet the conditions required to be met under Rule 16b-3 under the
1934 Act, the Committee shall have the power and authority to provide, as a term
of any Non-Qualified option, including any outstanding Non-Qualified option held
by an optionee, that such Non-Qualified option may be transferred without
consideration by the optionee to a member or members of his or her immediate
family (i.e., a child, children, grandchild, grandchildren or spouse) and/or to
a trust or trusts for the benefit of an immediate family member or family
members."

RESOLVED, that, effective August 15, 1996, Section 9(b) of the Motorola, Inc.
Share Option Plan of 1991 and Section 10(2) of the Motorola, Inc. Share Option
Plan of 1982 are each hereby amended by deleting the last sentence and
substituting the following two sentences:

"An election by an optionee to deliver Shares or to have Shares withheld to
satisfy tax withholding requirements must be made on or prior to the Tax Date.
The Committee may disapprove any election or may suspend, condition, restrict or
terminate the right to make elections. An election is irrevocable, unless
revocation is approved by the Committee."

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5

